DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-5, 7, 9, 11, 14, 16, 21, 22, and 24-28 are pending and examined. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
Election/Restrictions
4.	Applicant’s election of Group I, claims 1-16 in the reply filed on December 4, 2018 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Given that new claims 27-28 would have been included with the elected Group, they are examined herein. 
Claim Rejections - 35 USC § 112 - Fourth Paragraph
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 27 is directed to the method of claim 1, wherein the cyclohexanedione herbicide is formulated in the manner recited in claim 27.  Claim 1 recites “applying an effective amount of the cyclohexanedione herbicide,” but does not recite a composition or a formulation comprising said herbicide.  For this reason, claim 27 encompasses embodiments that are beyond the scope of claim 1, and thus fails to properly limit the subject matter of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5, 7, 9, 11, 14, and 22 remain and claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Plant Physiol. (2007) 145:547-558) in view of Delye et al-1 (Pest Manag. Sci. (2008) 64:1179-1186, Published online on June 6, 2008), Delye et al-2 (Plant Physiol. (2003) 132:1716-1723), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512). This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on April 14, 2022 have been fully considered but they are not persuasive. 
The following is noted with regard to the claim interpretation.  Claim 1 recites the term “tolerant to an effective amount.”  The specification states: “As used herein, “tolerant” or “herbicide-tolerant” indicates a plant or portion thereof capable of growing in the presence of an amount of herbicide that normally causes growth inhibition in a non-tolerant (e.g., a wild-type) plant or portion thereof” (page 7, paragraph 0055)  Said definition solely requires that the plant or a portion thereof “be capable of growing” in the presence of the herbicide.  It does not require that the tolerant plant either be healthy or uninjured by said herbicide.  The claim is thus given its broadest reasonable interpretation as encompassing any level of tolerance to the recited doses of the four herbicide.  
	Yu et al teach that ACCase substitutions I1781L and W2027C confer resistance to Lolium rigidum plants.  Yu et al teach that the I1781L substitution confers resistance to 186 g ai/ha of sethoxydim and 800 g ai/ha of tralkoxydim (Table VII). Yu et al teach that the I1781L mutants could survive 60 g ai/ha of clethodim (Abstract; Table III; Table V; see also pg. 552, paragraph spanning left and right col.).  Yu et al teach additional two substitutions that confer resistance to cyclohexanediones (Abstract).  Yu et al teach that the G2096A substitution conferred tolerance to APP herbicides only (page 548, left col).  Yu et al teach that position G2096 is conserved in grass species (Fig. 4).  Yu et al teach applying clethodim at the commercial rate in a water solution by spraying it onto plants (page 556, left col.)
	Yu et al do not teach a rice plant comprising an ACCase with said substitutions.	Delye et al-1 teach that in Alopecurus myosuroides, the I1781L substitution confers resistance to cycloxydim at a field rate (Abstract; Table 3 on pg. 1183; pg. 1184, right col.), wherein the field rate is 200 g ai/ha (pg. 1181, left col).  
Delye et al-2 teach that the I1781L substitution confers a high level of resistance to sethoxydim and cycloxydim, and that the ACCase region that encompasses the isoleucine residue at position corresponding to position 1781 in A. myosuroides is highly conserved in all known cytosolic and chloroplastic ACCases from plants, including in rice (pg. 1720, left col. Fig. 2). 
Suzuki et al teach using high-performance modified Targeting Induced Local Lesions in Genomes (“TILLING”) on rice mutant pools as an efficient method of identifying any gene mutation in rice (pg. 1, Abstract; pg. 214, left and top of right col.). 
Hawkes et al teach a chimeric oligonucleotide-based method of producing herbicide resistant plants by modifying in a plant cell, in situ, an endogenous gene responsible for herbicide resistance, including the ACCase gene (Hawkes et al, claims 1, 6, 8).  Hawkes et al teach applying said method to rice (Hawkes et al, claim 16).  Hawkes et al teach using the resultant plants in a method of controlling weeds, which comprises applying to the field where said plants are growing a herbicide to which said plants have been rendered resistant, as well as obtaining seed of said plants (Hawkes et al, claims 18 and 19). 
Okuzaki et al teach successfully using the method of chimeric oligonucleotide-based site-specific mutagenesis method to introduce herbicide resistance-conferring point mutations into rice genome (Abstract; pg. 512, left col.).  Okuzaki et al teach that the “[chimeric oligonucleotide]-directed gene targeting is feasible in rice and creates opportunities for ... the manipulation of agricultural traits in rice” (pg. 512, left col.). 
	At the time of filing, it would have been prima facie obvious to one having ordinary skill in the art to use the mutagenesis method of Suzuki et al or the method of Hawkes et al, to modify a wild-type cultivated (domestic) rice plant and obtain a rice plant that comprises a mutation in a plastidic ACCase gene that encodes an ACCase with the I1781L substitution or the W2027C substitution, as taught by Yu et al, Delye et al-1 and Delye et al-2.  
It would have been obvious to use the resultant plant in a method of controlling weeds by applying a cyclohexanedione herbicide, including cycloxydim, sethoxydim, tralkoxydim, or clethodim, at the rates taught by Yu et al and Delye et al-1, which rates encompass the claimed rates for said herbicides.  Applying said herbicides by spraying them in an aqueous solution would have been obvious in view of the teachings of Yu et al and as a matter of standard industry practice.  Given that the I1781L substitution confers resistance to the field rates of said herbicides in Lolium rigidum and Alopecurus myosuroides, and given the fact that the CT domain of the plastidic ACCase that encompasses position 1781 is highly conserved in all grasses, including in rice, one would reasonably expect that a rice plant comprising said substitution would exhibit similar herbicide tolerance.  In addition, in view of the teachings of Yu et al and Delye et al-1 and in view of the above claim interpretation, the resultant rice plant would show tolerance to effective amounts of herbicides sufficient to kill a weed from the genus Echinochloa or Leptochloa.  Growing said plants after herbicide treatment and obtaining their seeds would have been obvious as a matter of standard industry practice and in view of the teachings of Hawkes et al.
One having ordinary skill in the art would have been motivated to combine said teachings in view of the agronomic desirability of herbicide resistant rice and the fact that the I1781L as well as the W2027C substitutions confers resistance to multiple ACCase inhibitors.  Given the conserved nature of the ACCase and the I1781 and the CT domains of the ACCase in grasses, including rice, given that Hawkes et al reduced their invention to practice, and given the teachings of Suzuki et al and Okuzaki et al, one would have had reasonable expectation of success. 

9.	Claim 21 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al (Plant Physiol. (2007) 145:547-558) in view of Delye et al-1 (Pest Manag. Sci. (2008) 64:1179-1186, Published online on June 6, 2008), Delye et al-2 (Plant Physiol. (2003) 132:1716-1723), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), as applied to claim 1, and further in view of Kim et al (Pest Manag. Sci. (2004) 60:909-913). Applicant’s argument submitted on April 14, 2022 was fully considered but it is not persuasive.
	The claims are directed to the method of claim 1, wherein the effective amount of the herbicide is sufficient to kill the weed of the genus Echinochloa, including wherein it is E. crus-galli, and wherein the application rates include the rates as recited in claim 21. 
	The teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al have been set forth above.  The references do not teach using cyclohexanedione herbicides, at recited application rates, to control E. crus-galli.
	Kim et al teach that the application rates of 31.3-250 g ai/ha of tralkoxydim caused 100% injury to E. crus-galli plants (Table 1).  Kim et al teach that 500 g ai/ha of tralkoxydim caused injury at a 25% rate to the wild-type plants, and that E. crus-galli was “completely controlled” at 250 g ai/ha (pg. 911, right col. - pg. 912, left col.).  
	At the time of filing, it would have been prima facie obvious to further modify the method of weed control made obvious by the teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al, and apply tralkoxydim to the resistant rice crop plant, and at the rate of 250 g ai/ha (as taught by Kim et al) and up to 800 g ai/ha (as taught by Yu et al).  
One would have been motivated to do so, in order to control E. crus-galli, a known weed.  One would have reasonably expected to control said weed at 250 g ai/ha, given its susceptibility to even lower doses.  Given the teachings of Kim et al, an application dose of 250 g ai/ha (or higher) would be at least 0.5x of the amount that would cause “at least about” 90% injury rate in barnyardgrass and at least 10% phytotoxicity in wild-type rice (see Kim, pg. 911, both col.).

10.	Claim 16 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al (Plant Physiol. (2007) 145:547-558) in view of Delye et al-1 (Pest Manag. Sci. (2008) 64:1179-1186, Published online on June 6, 2008), Delye et al-2 (Plant Physiol. (2003) 132:1716-1723), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), as applied to claim 1, and further in view of Chuah et al (Weed Biol. and Manag. (2006) 6:245-249).  Applicant’s argument submitted on April 14, 2022 has been fully considered but it is not persuasive.
	The claim is directed to the method of claim 1, wherein the weed of the genus Leptochloa, including wherein it is L. chinensis.  
The teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al have been set forth above.  The references do not teach using cyclohexanedione herbicides to control L. chinensis.  
Chuah et al teach using sethoxydim, in a tank mix, to control L. chinensis, and teach that the weed is increasingly important in rice fields (Abstract; pf. 245, left col.). Chuah et al teach that L. chinensis can be normally controlled with selective herbicides without a tank mixture (pg. 246, left col.). Chuah et al teach that the recommended rate for sethoxydim is 250 g ai/ha (pg. 246, right col.).
At the time of filing, it would have been prima facie obvious to further modify the method of weed control made obvious by the teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al, and apply sethoxydim to the resistant rice crop plant at the rate taught by Chuah et al, including 250 g ai/ha, which would be sufficient to control L. chinensis.  One would have been motivated to do so in order to control L. chinensis, a known rice weed. 

11.	Claims 24-26 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al (Plant Physiol. (2007) 145:547-558) in view of Delye et al-1 (Pest Manag. Sci. (2008) 64:1179-1186, Published online on June 6, 2008), Delye et al-2 (Plant Physiol. (2003) 132:1716-1723), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), as applied to claim 1, and further in view of Williams (Proc. Calif. Weed Sci. Soc. (2000) 52:123-128).  Applicant’s argument submitted on April 14, 2022 has been fully considered but it is not persuasive.
The teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al have been set forth above.  The references do not expressly teach applying a herbicide at the growth stages recited in claims 24-26. 
Williams teaches applying fenoxaprop, for post-emergent weed control, to rice at one tiller through panicle initiation growth stages (page 125).  Williams teaches applying herbicides, including the ones that control, specifically, Echinochloa and Leptochloa weeds, to rice, at a 1.5 leaf stage; and teaches applying other herbicides at various stages of rice growth, including beginning at the 3 leaf and to the tillering stage (pages 124 and 126). 
At the time of filing, it would have been prima facie obvious to further modify the method of weed control made obvious by the teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al, and apply an ACCase inhibiting herbicide at any of the stages taught by Williams, including the 2-3 leaf stage, first tiller stage, or at a later stage, including panicle initiation. It would have been obvious to do so in view of the teachings of Williams.  
Response to Arguments. 
Applicant maintains all previously submitted arguments, and argues that “it was not obvious to select these two substitutions from the numerous known substitutions. Additionally, a second selection had to be made amongst the numerous possible plants” (page 7 of the Remarks).  Applicant cites Ex parte Christensen for support (pages 7-8).  On pages 8 and 9, Applicant appears to make an impermissible hindsight argument which is directed to an unrelated enzyme, AHAS, and the teachings of the Croughan reference. 
Applicant has submitted, on April 14, 2022, the Declaration of Luke (Scots) Llewellyn Mankin, under 37 C.F.R. 1.132.  Dr. Mankin argues as follows: “ One of the early reports of an l 178lT substitution in a Poaceae plastidic ACCase states that this
substitution provided no tolerance to tepra1oxydim, and that 11781T and I1781V have similar low tolerance to AC Case inhibitors. In view of this reported low tolerance similarly exhibited by both 11781T and 11781V, I would not haw expected that l1781T and I1781 V could possess the claimed resistance to cycloxydim and the reported resistance to tepraloxydim. Based upon information and belief I am unaware of any prior art publications that report the spectra of tolerance reported for ACCase-I1781T and for ACCase-I1781V” (paragraph 7).  Dr. Mankin also provides a graph, which appears to have been derived from the data in Figure 17 of the parent application, which shows the tolerance of the mutant rice plants to cycloxydim, sethoxydim, clethodim, and tralkoxydim, and argues that said tolerance would have been unexpected (paragraph 8). 
Applicant’s argument is not found to be persuasive.  As an initial matter, the argument that is directed to AHAS and the Croughan reference appear to have been erroneously introduced from remarks in a difference application and are not applicable here.  
With regard to Applicant’s argument based on the Ex parte Christensen decision, it is not persuasive.  In Christensen, neither the prior art nor the specification identified any structures within SEQ ID NO: 2 that were responsible for the claimed cold tolerance phenotype, or described the mechanisms involved.  In contrast, in the instant case, the ACCase substitutions that confer herbicide tolerance, including I1781L and W2027C were well known in the prior art. 
With regard to the number of known ACCase substitutions, Applicant’s argument is not found to be persuasive either.  The properties of both, the I1781L and the W2027C substitutions were well known in the prior art.  Introducing either of them would have been prima facie obvious for the reasons set forth in the rejection above.  Methods of predictably doing so, specifically in rice, were also known. Thus the art provide both, a clear motivation and a predictable way to obtain a rice plant comprising the I1781L or the W2027C substitutions.  In addition, Applicant’s argument is not commensurate with the scope of the claims: claim 1 is not limited to any specific mutants.  See MPEP 716.02.
The Declaration of Dr. Mankin was fully considered but it is not sufficient to overcome the instant rejection.  First, the argument in the declaration is not commensurate with the scope of the claims.  For example, while Dr. Mankin’s argument in paragraph 7 is directed to the tolerance conferred by the I1781T and I1781V substitutions, the instant claim 1 is not limited to any specific ACCase mutants, and claim 4 recites the I1781L or W2027C mutants.  See MPEP 716.02.
Second, the phenotype of tolerance to the specific herbicides recited in claim 1 would not have been unexpected in rice plants comprising the I1781L or the W2027C mutant ACCase given the express teachings of Yu et al and Delye et al-1 cited in the rejection above.  Neither Applicant’s Remarks nor Dr. Mankin’s Declaration address said teachings or reconcile them with the unexpected results argument.
The instant invention amounts to introducing a well-known substitution, whose herbicide tolerance properties in grasses are well characterized, and wherein the substitution is at a conserved position, into an ACCase of another grass species, rice.  Not only would one of ordinary skill in the art have been motivated to do so to obtain an ACCase inhibitor tolerant rice, an agronomically desirable objective, but the feasibility of introducing point mutations into herbicide tolerance genes, specifically, in rice was expressly confirmed by the cited prior art. The rejection is maintained. 
Conclusion
12.	No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662